People v Carrasco (2015 NY Slip Op 07584)





People v Carrasco


2015 NY Slip Op 07584


Decided on October 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 20, 2015

Gonzalez, P.J., Mazzarelli, Richter, Manzanet-Daniels, JJ.


15903 2380/11

[*1] The People of the State of New York, Appellant,
vRamon Carrasco, Defendant-Respondent.


Robert T. Johnson, District Attorney, Bronx (Peter D. Coddington of counsel), for appellant.
Robert S. Dean, Center for Appellate Litigation, New York (Matthew Bova of counsel), for respondent.

Order, Supreme Court, Bronx County (April A. Newbauer, J.), entered June 18, 2013, which granted defendant's motion to suppress physical evidence, unanimously affirmed.
Although the police lawfully stopped defendant's car for a traffic violation and lawfully arrested him when they learned his license was suspended, the record supports the hearing court's conclusion that the police had no lawful basis to search the car's center console, from which cocaine was recovered. There was no evidence in the record to support a finding that the officers could reasonably have concluded that "a weapon located within the vehicle present[ed] an actual and specific danger" to their safety (see People v Mundo, 99 NY2d 55, 58 [2002]). Defendant made no furtive movements, he complied with the police directives and he provided his identification. The five-second delay before defendant responded to the officer's instruction to roll down the window, without more, was not a reasonable objective basis for suspicion of criminal activity.
Nor did the People meet their burden of establishing a valid inventory search. There was no evidence that the officers were aware of or followed a standard protocol which limited their discretion, or that the search was designed to produce an inventory (see People v Gomez, 13 NY3d 6, 11 [2009]).
In light of the foregoing, we find it unnecessary to reach defendant's procedural argument for dismissal of the People's appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 20, 2015
CLERK